       Case 3:19-cr-04488-JLS Document 69 Filed 12/03/19 PageID.226 Page 1 of 4




1    ROBERT S. BREWER, JR.
     United States Attorney
2    JOSEPH S. GREEN/ALEXANDRA F. FOSTER
3    California Bar No. 251169/Washington, D.C. Bar No. 470096
     Assistant U.S. Attorneys
4    Office of the U.S. Attorney
5    880 Front Street, Room 6293
     San Diego, CA 92101
6    Tel.: (619) 546-6955/6735
7    Email: Alexandra.Foster@usdoj.gov
8    Attorneys for Plaintiff
     United States of America
9
10                        UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,               )   Case No.: 19CR4488-JLS
14                                           )
           vs.                               )   MOTION TO EXCLUDE TIME
15                                           )   PURSUANT TO TITLE 18 U.S.C.
16   MICHAEL JAMES PRATT (1),                )   § 3161(h)(7)(B)(ii)
     aka “Mark,”                             )
17   MATTHEW ISAAC WOLFE (2),                )   DATE: December 16, 2019
18   aka “Ben,”                              )   TIME: 1:30 pm
     RUBEN ANDRE GARCIA (3),                 )
19   aka “Jonathan,”                         )
20   THEODORE WILFRED GYI (4),               )
     aka “Teddy,”                            )
21   VALORIE MOSER (5),                      )
22   AMBERLYN DEE NORED (6),                 )
     aka “Amberlyn Clark,”                   )
23                                           )
24                      Defendants.          )
25         The United States of America applies to this Court pursuant to 18 U.S.C. §
26   3161(h)(7)(B)(ii) to exclude a period of time in computing the deadline within which
27
28
          Case 3:19-cr-04488-JLS Document 69 Filed 12/03/19 PageID.227 Page 2 of 4




1    the trial of this case must commence under 18 U.S.C. § 3161. Counsel for all
2    Defendants, except Ruben Andre Garcia (3), do not object to the motion.1
3              In support of this application, the United States states:
4              1. Defendants are charged in the above-captioned case with violating Title 18,
5    U.S.C. Secs. 1594(c) and 1591(a)(1) and (2) – Conspiracy to Commit Sex
6    Trafficking by Force, Fraud and Coercion; Title 18, U.S.C. Sec. 2251 (a) and (e) –
7    Production of Child Pornography; Title 18, U.S.C. Sec. 1591(a)(1), (a)(2) and (c) –
8    Sex Trafficking of a Minor by Force, Fraud and Coercion; Title 18, U.S.C. Sec.
9    1591(a)(1) and (2) – Sex Trafficking by Force, Fraud and Coercion; Title 18, U.S.C.
10   Sec. 1594(d) and (e), Title 18 U.S.C. Sec. 2253(a)(2), (a)(3) and (b), and Title 28
11   U.S.C. Sec. 2461(c) – Criminal Forfeiture.
12             2.     As set forth in greater detail first in the 25-page complaint and then in
13   the 7-page indictment in this case, Defendants are charged with sex trafficking by
14   force, fraud and coercion for recruiting young women to perform graphic sexual acts,
15   which were filmed and then posted onto Pratt’s and Wolfe’s pornographic websites.
16   These women were convinced to do these videos through fraudulent representations
17   --including representations that their videos would not be posted on the internet--
18   followed by force and coercion. Currently, the United States has charged six victims
19   (five adults and one minor). It anticipates adding to that number. The alleged
20   criminal conduct spans seven years, 2012 to 2019.
21             3.     Title 18, United States Code, Section 3161(h)(7)(B)(ii), provides in
22   pertinent part as follows:
23             (h) The following periods of delay shall be excluded in computing the
               time . . . within which the trial of any such offense must commence:
24             ...
               (7)(A) Any period of delay resulting from a continuance granted by any
25             judge … at the request of the attorney for the Government, if the judge
               granted such continuance on the basis of his (her) findings that the ends
26
27   1
         Michael James Pratt (1) has not yet been arrested.
28
                                                       2
       Case 3:19-cr-04488-JLS Document 69 Filed 12/03/19 PageID.228 Page 3 of 4



            of justice served by taking such action outweigh the best interest of the
1           public and the defendant in a speedy trial.
            …
2           (B) The factors, among others, which a judge shall consider in
            determining whether to grant a continuance under subparagraph (A) of
3           this paragraph in any case are as follows:
            …
4           (ii) Whether the case is so unusual or so complex, due to … the nature
            of the prosecution . . . that it is unreasonable to expect adequate
5           preparation for pretrial proceedings or for trial itself within the time
            limits established by this section.
6
7           4.     Filing criminal charges against the Defendants in this case follows more
8    than three years of related civil litigation and a lengthy trial, which has just been
9    submitted to Judge Kevin Enright in San Diego Superior Court. See Jane Doe Nos.
10   1-22, inclusive, individuals v. girlsdoporn.com, a business organization et al., Case
11   no. 37-2016-00019027-CU-FR-CL consolidated with 37-2017-00033321-CU-FR-
12   CTL and 37-2017-00043712-CU-FR-CTL. During the civil litigation, numerous
13   witnesses, victims and some of the Defendants have been deposed, in some cases on
14   multiple occasions. Additionally, many of the same witnesses, victims and
15   defendants have testified in the trial that has been on-going since August 2019.
16   Some witnesses testified over the course of multiple days. As a result, there are many
17   thousands of pages of deposition and trial transcripts with testimony of the
18   witnesses, victims and defendants. In addition to the trial transcripts, the United
19   States anticipates receiving a significant amount of evidence from the litigants in the
20   case, which will be produced in discovery. This criminal case is therefore unusual
21   and more complex than a typical criminal prosecution that does not follow years of
22   related civil litigation.
23          5.     In addition to the materials from the civil case, the United States expects
24   to produce an unusually large amount of materials in discovery stemming from a
25   search warrant executed on the Defendants’ business office on October 9, 2019.
26   Pursuant to that search warrant, the FBI seized 0.6 petabytes of data and 24 boxes of
27   documents. (A petabyte is the measurement unit for one quadrillion.) Given the civil
28
                                                 3
       Case 3:19-cr-04488-JLS Document 69 Filed 12/03/19 PageID.229 Page 4 of 4




1    litigation, the U.S. Attorney’s Office worked with the FBI to set up a taint team,
2    including an AUSA working with several FBI agents, to review these materials for
3    attorney-client information/documents, and removing or otherwise redacting that
4    information/documents before turning it over to the investigating FBI agents and the
5    prosecuting AUSAs, and the Defendants and their counsel. The process of reviewing
6    and then turning over these materials, along with other evidence, in discovery has
7    already begun.
8          6.    WHEREFORE, the United States requests that the Court grant the
9    unopposed (except for Ruben Andre Garcia (3)) motion to exclude time for purposes
10   of the Speedy Trial Act in accordance with the provisions set forth in Section
11   3161(h)(7)(B)(ii).
12
13         Date: December 3, 2019
14                                                Respectfully submitted,
15
16                                                ROBERT S. BREWER, JR.
                                                  United States Attorney
17
18                                                s/ Joseph Green/Alexandra F. Foster
                                                  Assistant United States Attorneys
19
20
21
22
23
24
25
26
27
28
                                              4
